Citation Nr: 9910285	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck strain.

2.  Whether a claim of entitlement to service connection for 
a psychiatric disorder secondary to neck and back pain and 
sleeplessness caused by pain is well grounded.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from August 1964 to August 
1968.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) found a claim for service connection for neck strain 
to be well grounded.  The Board remanded the case for further 
development and adjudication of the merits of the claim.  In 
order to comply with due process, that claim must be remanded 
again.

The Board also deferred review of the claim for secondary 
service connection for a psychiatric disorder as not ripe 
until the neck strain issue was resolved.  Board action on 
that claim remains deferred for the same reason.


REMAND

The February 1998 remand ordered the RO to schedule the 
appellant for an examination of his neck.  Next, the RO was 
to adjudicate the merits of the claim.  Finally, the RO was 
to issue a supplemental statement of the case (SSOC) if the 
claim remained denied.

The appellant failed to report for a scheduled VA 
examination.  There is no adjudication of the merits of the 
claim of record, and the RO did not issue a SSOC.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Regulation provides for adjudication based on the evidence of 
record when a claimant fails to report for an examination in 
connection with an original claim for compensation.  
38 C.F.R. § 3.655(a), (b) (1998).  Thus, according to the 
regulation as well as the specific order of the Board's 
remand, the RO should have adjudicated the merits of the 
claim that had previously been adjudicated only so far as to 
find it not well grounded.  There is no record of 
adjudication on the merits for the Board to now review.

The adjudication ought to be of record.  A SSOC is required 
to inform the appellant about the regulation and how it 
applies to his claim.

Additionally, the appellant in his substantive appeal of 
August 1996 requested a hearing before a Member of the Board 
at the RO.  He has not withdrawn that request.  He had 
previously, in May 1996, requested a hearing with a VA 
hearing officer "before processing my case for BVA."  He 
did not report for the scheduled hearing officer hearing.  
The veteran's failure to report for a hearing officer hearing 
does not prejudice his right to a timely-requested hearing 
before a Member of the Board.  Whereas the veteran has not 
withdrawn his request for a hearing before a Member of the 
Board, he should be scheduled for such a hearing. 

Accordingly, the case is REMANDED for the following action:

1.  For the record, adjudicate the merits 
of the claim for service connection for 
neck strain.  Adjudication should 
consider application of 38 C.F.R. 
§ 3.655.  If the claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case addressing the merits of the 
claim, and setting out 38 C.F.R. § 3.655, 
explaining the effect of the regulation 
on the adjudication of the claim.  Afford 
the appellant and his representative an 
appropriate amount of time to respond.

2.  Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


